                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 LAMAR ANDERSON,

        Plaintiff,                                                        ORDER
 v.
                                                                  Case No. 20-cv-34-bbc
 WARDEN SUE NOVAK,
 CORRECTION OFFICER ROHWER,
 CORRECTION OFFICER SCHNIEDWIND,
 CORRECTION OFFICER HAGEN and
 CORRECTION SUPERVISOR LIEUTENANT
 SANNEH,

        Defendants.


       Plaintiff Lamar Anderson has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than February 5, 2020. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Lamar Anderson may have until February 5, 2020 to

submit a trust fund account statement for the period beginning approximately July 14, 2019
and ending approximately January 14, 2020. If, by February 5, 2020, plaintiff fails to respond

to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 15th day of January, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
